Exhibit 10.14

AMENDMENT TO

DOMINION RESOURCES, INC.

NEW EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

(EFFECTIVE AS OF JANUARY 19, 2006)

DOMINION RESOURCES, INC. (the “Company”) maintains the Dominion Resources, Inc.
New Executive Supplemental Retirement Plan. The Company, by written action of
the Board of Directors of the Company (the “Board”) or its authorized delegate
has the authority to amend the Plan at any time. The Company, by written action
of the Board, has delegated its authority to amend the Plan to Dominion
Resources Services, Inc. Accordingly, the Company hereby amends the Dominion
Resources, Inc. New Executive Supplemental Retirement Plan, effective
January 19, 2006, by adding Article XIV:

Article XIV

Restoration Match

14.1 The Restoration Match is a replacement for a portion of the Dominion
Resources, Inc. Executives’ Deferred Compensation Plan that was frozen as of
December 31, 2004. The Match Program under the frozen Deferred Compensation Plan
provided a benefit restoration for certain executives who had base salary in
excess of Internal Revenue Code limits that apply to the Savings Plan. Because
the Deferred Compensation Plan was frozen, the Restoration Match is intended to
provide the same benefit restoration but not to provide for the deferral of any
compensation.

14.2 With respect to each Match Year, the Company will pay a Restoration Match
(as defined in Section 14.3 below) to each eligible Match Participant.

14.3 The amount of the Restoration Match will be calculated under the following
formula: Excess Compensation times Deferral Percentage times Match Percentage.
The terms in the formula have the following meanings.

 

  (a) Excess Compensation is the amount of the Match Participant’s base salary
for the Match Year in excess of the dollar limit for the Match Year under Code
section 401(a)(17).

 

  (b) Deferral Percentage is the total of the Match Participant’s salary
deferrals to the Savings Plan for the Match Year divided by the lesser of
(i) the dollar limit for the Match Year under Code section 401(a)(17), or
(ii) the Match Participant’s base salary for the Match Year reduced by deferrals
under the Savings Plan. The Deferral Percentage may not exceed the maximum
percentage of compensation on which the Match Participant would be eligible to
receive a match by making a deferral under the Savings Plan for the Match Year.

 

  (c) Match Percentage is the percentage of company match made with respect to
salary deferrals to the Savings Plan for the Match Year.



--------------------------------------------------------------------------------

14.4 The Restoration Match will be paid in cash by the Company or its designee,
less withholding for applicable income and employment taxes. Payment will be
made with the regular payroll for January of the calendar year following the
Match Year or, for a Match Participant who Terminated during the Match Year, at
the same time as the regular payroll for January of the calendar year following
the Match Year.

14.5 The following definitions apply for purposes of this Article XIV.

 

  (a) Disability means, with respect to a Match Participant, that the Match
Participant is entitled to benefits under the long-term disability plan of the
Company.

 

  (b) Match Participant means an individual who meets the following
requirements:

 

  i. be an officer of Dominion Resources, Inc. or a subsidiary during the Match
Year;

 

  ii. be employed on December 31 of the Match Year or have Terminated during the
Match Year due to retirement or early retirement (as defined by the Savings
Plan), death or Disability;

 

  iii. have made salary deferrals to the Savings Plan for the Match Year; and

 

  iv. have base salary for the Match Year in excess of the dollar limit for the
Match Year under Code section 401(a)(17).

 

  (c) Match Year means a calendar year. The first Match Year is 2005.

 

  (d) Savings Plan means the Dominion Resources, Inc. Employee Savings Plan.

 

  (e) Terminate means the cessation of the Match Participant’s employment with
the Company on account of death, Disability, severance or any other reason.

IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be
executed this 19th day of January 2006.

 

DOMINION RESOURCES SERVICES, INC. By:  

/s/ Anne M. Grier

  Anne M. Grier Its:   Vice President, Human Resources